FILED
                                                                                          Oct 30, 2012
                                                                                    DEBORAH S. HUNT, Clerk
                        NOT RECOMMENDED FOR PUBLICATION
                                File Name: 12a1118n.06

                                            No. 10-1262

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


HASSAN RIZK,                                           )
                                                       )        ON APPEAL FROM THE UNITED
       Petitioner-Appellant,                           )        STATES DISTRICT COURT FOR
                                                       )        THE EASTERN DISTRICT OF
v.                                                     )        MICHIGAN
                                                       )
JOHN PRELESNIK,                                        )
                                                       )        OPINION
       Respondent-Appellee.                            )
                                                       )



Before: DAUGHTREY, KETHLEDGE, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Hassan Rizk filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, alleging numerous constitutional violations arising from

his conviction for the murder of Sharon Rouse. The district court denied his petition for lack of

discernible constitutional error and also denied his motion for a certificate of appealability (COA).

We issued a COA to review the district court’s decision regarding Rizk’s Fifth Amendment claim,

which arose from his pre-arrest silence.

       A review of the record, the parties’ briefs, and the applicable law reveals that a panel opinion

further addressing the issue would serve no jurisprudential purpose. In granting the COA, we

recognized that the admissibility of pre-arrest, pre-Miranda silence was an “unsettled” matter among

the federal courts. This case, however, is an ill-suited vehicle for revisiting that question, in light
No. 10-1262
Rizk v. Prelesnik

of AEDPA’s jurisdictional constraints. Accordingly, we AFFIRM for the reasons stated in the

district court’s opinion.




                                           -2-